                                                                                      .   ___
                                                                                   FILED
                                UNITED ST A TES DISTRICT COU·1•T
                              SOUTHERN DISTRICT OF CALIFO1 NIA                      JUL 2 3 2019

UNITED STA TES OF AMERICA,                                                 8~ou~~~~~ gi~r~:~~~(?c~~,~~iN,A
                                                                                                     DEPUTY
                                                        Case No. l 9-cr-2080-LAB

                                       Plaintiff,
                       vs.
                                                        JUDGMENT OF DISMISSAL
MARCOS RODRIGUEZ-CARRANZA

                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

•     the Court has granted the motion of the Government for dismissal, without prejudice; or


•     the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)




Dated:   z~ 2. l ,- ~o I tt
                                                                      lS
                                                    United States Magistrate Judge
